Exhibit 24.1 POWER OF ATTORNEY Reference is hereby made to the proposed registration by EDAP TMS S.A. under the U.S. Securities Act of 1933, as amended, of ordinary shares, nominal value €0.13 each of EDAP TMS S.A., that may be issued pursuant to the EDAP TMS S.A. 2004 Stock Option Plan, EDAP TMS S.A. 2007 Stock Option Plan, EDAP TMS S.A. 2010 Stock Option Plan and EDAP TMS S.A. 2013 Stock Option Plan (such ordinary shares, the “Option Shares”).Such Option Shares will be registered on a registration statement on Form S-8 (the “Registration Statement”) and filed with the U.S. Securities and Exchange Commission (the “SEC”). KNOW ALL PERSONS BY THESE PRESENTS that each person whose signature appears below hereby constitutes and appoints Marc Oczachowski as such person’s true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for such person and in such person’s name, place and stead, in any and all capacities, to sign the Registration Statement and any and all amendments and post-effective amendments thereto and to file the same, with exhibits thereto and any and all other documents that may be required in connection therewith, with the SEC, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as such person might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or any substitutes therefore, may lawfully do or cause to be done by virtue hereof. This Power of Attorney may be executed in multiple counterparts, each of which shall be deemed an original, but which taken together, shall constitute one instrument. [Remainder of page intentionally left blank] Date Signature Title /s/ MARC OCZACHOWSKI April 1, 2013 Marc Oczachowski Chief Executive Officer (principal executive officer) and Director /s/ ERIC SOYER April 1, 2013 Eric Soyer Chief Financial Officer (principal financial officer and principal accounting officer) /s/ PHILIPPE CHAUVEAU April 1, 2013 Philippe Chauveau Chairman of the Board of Directors /s/ PIERRE BEYSSON April 1, 2013 Pierre Beysson Director , 2013 Rob Michiels Director /s/ ARGIL WHEELOCK April 1, 2013 Argil Wheelock Director /s/ JEFF HOWELL April 22, 2013 Jeff Howell Authorized Representative in the United States
